DAUKSCH, Judge,
concurring in part; dissenting in part:
I concur with the reversal of the order requiring the visitation. I dissent to the affirmance of the order denying the restriction of the appellee’s visitation rights. In my opinion the behavior of this father is such as to endanger the welfare of his son, and others, and the trial court abused its discretion in failing to severely restrict the time and place and conditions of visitation until the father has received and can prove a benefit from psychiatric counseling.